COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

RICKY DALE HEFFEL,                              §                  No. 08-15-00026-CR
                           Appellant,
                                                §                     Appeal from the
v.
                                                §              County Criminal Court No. 4
THE STATE OF TEXAS,
                            Appellee.           §                 of Denton County, Texas

                                                §                 (TC#CR-2011-08522-D)

                                                §
                                        ORDER
       The Court on its own motion ORDERS the County Clerk for County Criminal Court No.

4 of Denton County, Texas, to forward to this Court the original State’s Exhibit 4, the Lake

Dallas Police Department DVD entitled “Rick Dale Heffel Certified Copy #64.” The original

exhibit, State’s Exhibit 4 (the DVD), is due in this Court on or before December 29, 2017. The

Clerk of this Court will return the original exhibit to the official County Clerk for County

Criminal Court No. 4 of Denton County, Texas after final disposition of this appeal.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2017.


                                             PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating